UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-07043 Name of Registrant: Vanguard Admiral Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: November 30, 2014 Item 1: Schedule of Investments Vanguard Admiral Treasury Money Market Fund Schedule of Investments As of November 30, 2014 Face Market Maturity Amount Value Yield 1 Date ($000) ($000) U.S. Government and Agency Obligations (99.8%) United States Treasury Bill 0.031% 12/4/14 316,793 316,792 United States Treasury Bill 0.023%–0.065% 12/11/14 897,199 897,192 United States Treasury Bill 0.019% 12/18/14 770,000 769,993 United States Treasury Bill 0.016%–0.057% 12/26/14 769,000 768,983 United States Treasury Bill 0.013% 1/2/15 9,739 9,739 United States Treasury Bill 0.020% 1/8/15 545,000 544,989 United States Treasury Bill 0.021% 1/29/15 518,000 517,983 United States Treasury Bill 0.056% 2/5/15 160,000 159,984 United States Treasury Bill 0.030% 2/12/15 640,000 639,961 United States Treasury Bill 0.030% 2/19/15 740,000 739,951 United States Treasury Bill 0.018% 2/26/15 1,220,000 1,219,948 United States Treasury Bill 0.041% 4/16/15 190,000 189,971 United States Treasury Bill 0.048% 4/23/15 138,000 137,974 United States Treasury Bill 0.054% 4/30/15 250,000 249,944 United States Treasury Floating Rate Note 0.090% 7/31/16 150,000 150,000 United States Treasury Floating Rate Note 0.073% 10/31/16 500,000 499,854 United States Treasury Note/Bond 0.250% 2/15/15 165,000 165,068 United States Treasury Note/Bond 4.000% 2/15/15 750,000 756,122 United States Treasury Note/Bond 0.250% 2/28/15 476,000 476,233 United States Treasury Note/Bond 2.375% 2/28/15 544,000 547,106 United States Treasury Note/Bond 0.375% 3/15/15 350,000 350,339 United States Treasury Note/Bond 0.125% 4/30/15 955 955 United States Treasury Note/Bond 2.125% 5/31/15 2,000 2,020 Total U.S. Government and Agency Obligations (Cost $10,111,101) Total Investments (99.8%) (Cost $10,111,101) Other Assets and Liabilities-Net (0.2%) Net Assets (100%) 1 Represents annualized yield at date of purchase for discount securities, and coupon for coupon-bearing securities. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Securities are valued at amortized cost, which approximates market value. B . Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
